Citation Nr: 0021861	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-04 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Restoration of a 60 percent disability rating for a 
lumbosacral spine disability, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for the bilateral 
tinnitus, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for a bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
September 1982.

This appeal arose from a November 1996 rating action of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which reduced the evaluation assigned 
to the service-connected low back disorder from 60 percent to 
20 percent.  This decision also confirmed and continued the 
10 percent evaluation assigned to the tinnitus and the 
noncompensable evaluation assigned to the bilateral hearing 
loss.  A September 1997 supplemental statement of the case 
informed the veteran and his representative of the continued 
denial of his claims.

The rating action issued in November 1996 also denied 
entitlement to individual unemployability due to service-
connected disabilities.  On February 10, 1997, the veteran 
submitted a copy of his January 1997 substantive appeal, 
which included a handwritten indication of his disagreement 
with this denial.  He was then issued a supplemental 
statement of the case which included this issue.  However, 
the veteran did not perfect the appeal of this issue by 
failing to submit a timely substantive appeal.  


FINDINGS OF FACT

1.  The February 1994 VA examination, which was used to grant 
the 60 percent disability evaluation, showed that the 
veteran's low back disability was manifested by very slow 
forward flexion with muscle spasms; extension, lateral 
flexion and rotation were noted to be impossible; straight 
leg raises at 45 degrees resulting in intense left hip pain 
and radiation into the left lower extremity.

2.  The May 1996 VA examination, which was used to reduce the 
evaluation to 20 percent, showed that he was ambulatory with 
a normal gait; with no tenderness over the lumbosacral area; 
forward flexion to 65 degrees; extension to 13 degrees; 
lateral flexion to the left to 15 degrees and to 13 degrees 
on the right; rotation to 23 degrees on the left and to 25 
degrees on the right; straight leg raises that caused a 
pulling sensation in the back; normal deep tendon reflexes; 
no motor deficits; and normal sensation to pinprick.

3.  The reduction in the evaluation was based upon evidence 
which demonstrated improvement in the veteran's low back 
disorder.

4.  The veteran's tinnitus is manifested by a bilateral, 
constant, high pitched whistle.

5.  On VA audiological examination in June 1996, the average 
pure tone decibel (dB) loss was 43 dB in the right ear and 40 
dB in the left ear, with speech discrimination of 88 percent 
in the right ear and 90 percent in the left ear.


CONCLUSIONS OF LAW

1.  The 60 percent evaluation for the veteran's service-
connected low back disability is not restored.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.344(a) & (c) (1999).

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected tinnitus has not been established.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 3.321, 
Part 4, including §§ 4.1, 4.2, 4.7, Code 6260 (1998) & 
(1999).

3.  The criteria for a compensable evaluation for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.85, Code 6100 (1998) & (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).


I.  Restoration of the 60 percent 
evaluation for the service-connected low 
back disability

According to the applicable criteria, for those evaluations 
which have been in effect for five years or more, the RO is 
to ensure the greatest degree of stability of disability 
evaluations possible.  This means that those illnesses or 
disabilities subject to temporary or episodic improvement are 
not to be reduced on the results of any one examination, 
except in those cases where all of the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a) (1999).  
However, these provisions do not apply to those ratings which 
have not been in effect for five years or more.  Such 
disabilities are not considered to be stabilized, and are 
thus subject to improvement.  Reexaminations disclosing 
improvement in these disabilities will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c) (1999).

In the instant case, the 60 percent evaluation for the 
veteran's service-connected low back disability had been in 
effect for approximately three and one-half years.  
Therefore, the provisions of 38 C.F.R. § 3.344(a) do not 
apply in this case.  In other words, the evaluation could be 
reduced based upon a reexamination that discloses 
improvement.

In February 1994, the veteran was examined by VA.  This 
revealed no postural abnormalities or fixed deformities.  
Forward flexion was done very slowly with muscle spasms.  
Extension, lateral flexion and rotation were not possible.  
Any rotation resulted in objective evidence of pain.  
Straight leg raising was to 45 degrees with intense pain in 
the left hip and sacral pain radiating into the left leg.  
The x-ray showed degenerative changes at L5-S1.  The 
diagnoses were probable herniated disc L5-S1 and degenerative 
arthritic changes.  Based upon this examination, the 
evaluation was increased to 60 percent.

The veteran was re-examined by VA in May 1996.  He complained 
of low back pain that would radiate posteriorly down both 
legs to the feet.  He was unable to walk for more than hour 
or sit for more than 45 to 60 minutes.  He was also unable to 
lift heavy objects.  The objective examination noted that he 
was ambulatory with a normal gait.  He was not wearing any 
type of back brace.  There was no area of tenderness over the 
low back.  He reported some pain on right lateral flexion.  
Forward flexion was to 65 degrees; extension was to 13 
degrees; left lateral flexion was to 15 degrees and to 13 
degrees on the right; and rotation was to 23 degrees on the 
left and to 25 degrees on the right.  Straight leg raises 
produced a pulling sensation in the back bilaterally at 40 
degrees.  Bilateral deep tendon reflexes were normal; there 
was no motor deficit in the lower extremities; and sensation 
was normal to pinprick in both legs.  An x-ray revealed 
osteoarthritis with narrowing of the L5-S1 interspace.  The 
impression was chronic low back pain most likely secondary to 
degenerative joint disease of the lumbosacral spine.

After a careful review of the evidence of record, it is found 
that the reduction was proper and that restoration of the 60 
percent disability evaluation is not warranted.  Initially, 
because the veteran's condition had not stabilized, the 
evaluation could be reduced upon reexamination which showed 
improvement in the disability.  See 38 C.F.R. § 3.344(c) 
(1999).  In the instant case, a comparison of the 
examinations conducted in February 1994 (upon which the 60 
percent was granted) and in May 1996 (which was relied upon 
in reducing the evaluation) disclosed that the veteran's low 
back symptomatology had improved.  Specifically, his range of 
motion had improved considerably at the time of the latter 
examination, and there was no objective indication of any 
neurological deficits in the lower extremities.  Straight leg 
raises, while still producing a pulling sensation, did not 
cause the intense pain noted on the former examination.  His 
gait was normal and there was no tenderness noted over the 
lumbosacral spine.  Therefore, it is found that this evidence 
does demonstrate that the veteran's low back condition had 
improved.  Thus, the reduction was warranted.

In conclusion, it is found that the evidence does not support 
restoration of the 60 percent evaluation for the service-
connected low back disability.


II.  Increased evaluations for the 
service-connected tinnitus and bilateral 
hearing loss disability

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


Tinnitus

The veteran was examined by VA in February 1994.  He 
indicated that he suffered from constant bilateral tinnitus.  
On a scale of 1 to 10 (with 1 being the softest and 10 the 
loudest), he rated it as a 7 to 8.  He stated that it 
affected him mostly at night when he was trying to sleep.  

VA re-examined the veteran in June 1996.  He again reported 
that he had constant, bilateral tinnitus.  He stated that it 
was very annoying even though he tried to ignore it.  On a 
scale of 1 to 10, he reported its severity as an eight or 
nine.  He described this tinnitus as a high-pitched whistle.

Initially, it is noted that the laws and regulations 
pertaining to tinnitus were amended, effective June 10, 1999.  
According to the regulations in effect prior to June 10, 
1999, a 10 percent evaluation was warranted for persistent 
tinnitus as a symptom of head injury, concussion or acoustic 
trauma.  38 C.F.R. Part 4, 6260 (1998).  Following the change 
in the regulations, a 10 percent evaluation requires 
recurrent tinnitus.  38 C.F.R. Part 4, Code 6260 (1999).

After a careful review of the evidence of record, it is 
determined that an evaluation in excess of 10 percent is not 
justified.  The veteran has been awarded a 10 percent 
disability evaluation, the maximum amount allowable under 
either the old or the new regulations pertaining to tinnitus.  
Additionally, as noted above, there is no indication that 
there are any exceptional circumstances which would justify 
referring this issue to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the 
consideration of the assignment of an extraschedular 
evaluation (such as marked interference with employment or 
frequent hospitalizations).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected tinnitus.


Bilateral hearing loss disability

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (1998 & 1999).  To evaluate the degree of 
disability from the service-connected bilateral defective 
hearing, the rating schedule provides 11 numeric designations 
from Level I for essentially normal acuity through XI for 
profound deafness.

The veteran was examined by VA in February 1994.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
40
80
LEFT
10
10
10
30
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 in the left ear.  The 
average dB loss in the right ear was 39 and 25 in the left.

VA re-examined the veteran in June 1996.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
40
80
LEFT
25
35
20
40
55

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 90 in the left ear.  The 
average dB loss in the right ear was 43 and 40 in the left.  

Initially, the laws and regulations pertaining to hearing 
loss disabilities were amended, effective June 10, 1999.  
However, according to Table VI of 38 C.F.R. § 4.85, the 
numeric designation of hearing impairment in both ears is a 
Level II under both the old and the new regulations.  Table 
VII of 38 C.F.R. § 4.85 reveals that these levels of hearing 
impairment warrant the assignment of a 0 percent disability 
evaluation under both the old and the new regulations.  

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
his bilateral hearing loss disability.


ORDER

Restoration of a 60 percent disability evaluation for the 
service-connected low back disability is denied.

An evaluation in excess of 10 percent for the service-
connected tinnitus is denied.

A compensable evaluation for the service-connected bilateral 
hearing loss disability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


